Citation Nr: 0933329	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for cancer of the right lung, status post resection of the 
right lower lung.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to compensable evaluations for scars residual 
to shell fragment wounds of the right wrist and hand and left 
ankle.

4.  Entitlement to compensable evaluation for tinea cruris.

5.  Entitlement to service connection for peripheral vascular 
disease (PVD), claimed as due to exposure to herbicides.

6.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted service connection for 
cancer of the right lower lung and assigned a noncompensable 
rating effective from August 1, 2005.  

The same rating decision continued a current 30 percent 
rating for PTSD; continued current noncompensable ratings for 
tinea cruris and for scars of the right wrist and hand and 
left ankle; denied service connection for PVD; and, denied 
entitlement to DEA.

During the course of the appeal the RO issued a rating 
decision increasing the initial evaluation for cancer of the 
right lung to 30 percent.  However, the Veteran contends a 
higher evaluation is warranted.

The issue of initial evaluation of residuals of cancer of the 
right lung is addressed in the Remand that follows the Order 
section of the decision below.



FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD most closely 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The shell fragment wound scars on the Veteran's right 
hand, right wrist and left ankle are not painful, unstable, 
or productive of limitation of motion or function of the 
affected joints.

3.  The Veteran does not have current active tinea cruris.

4.  The Veteran had active service in the Republic of Vietnam 
during the period April 1967 to October 1968; exposure to 
herbicides is accordingly presumed.

5.  The Veteran's diagnosed PVD is not presumptive to 
herbicide exposure and is not shown to be due to or 
aggravated by active service.

6.   The Veteran does not have permanent and total service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for compensable evaluations for scars 
residual to shell fragment wounds of the right wrist, right 
hand and left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for compensable evaluation for tinea cruris 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Code 7813 (2008).

4.  The Veteran's peripheral vascular disease was not 
incurred in or aggravated by active service, to include 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.313 (2008).  

5.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2004 the RO sent the Veteran a letter advising 
him that to establish entitlement to an increased rating for 
a service-connected disability the evidence must show the 
disability has become worse.  The letter discussed the type 
of evidence required to establish entitlement to the benefit 
and the respective responsibilities of the claimant and VA in 
obtaining such evidence.  The RO also sent the Veteran a 
letter in April 2005 advising him of the elements required to 
establish entitlement to service connection for a disability.  
The Veteran had ample opportunity to respond to both letters 
prior to issuance of the rating decision on appeal in 
September 2005.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in service connection claims a claimant must be 
informed of how VA determines the disability rating and 
effective date establishes the effective the rating formulae 
and effective date for all possible schedular ratings.  This 
was accomplished by a letter in June 2006.  Dingess also held 
that in rating cases a claimant must be advised of rating 
criteria applicable to the claim; this was done in the 
Statement of the Case (SOC), which satisfies Dingess.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's Dingess notice requirements were provided 
to the Veteran after the rating action on appeal.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in June 2006.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, the Veteran's 
correspondence to VA establishes he has actual knowledge of 
the elements evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The Veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in June 
2005.  The Veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since then.  The Veteran has not presented a prima 
facie case for service connection for the claimed PVD, so 
remand for examination for that claimed disorder is not 
warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curiam).  

The Veteran has been advised of his right to have a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  



	(CONTINUED ON NEXT PAGE)

II.  Analysis

A.  Entitlement to Increased Evaluation

General legal principles regarding disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 
 
The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in both initial rating claims and normal 
increased rating claims, the Board must discuss whether 
"staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods during the period of the Board's review.

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Since November 7, 1996 the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Veteran's claim for increased rating was received in 
August 2004.  Per VA treatment notes, a VA PTSD examination 
was requested in November 2004 but the Veteran failed to 
report for the scheduled examination.

The Veteran submitted a letter in February 2005 stating he 
had missed 29 days of work during the past 12 months due to 
depression and lack of concentration, although he also stated 
he had been on light duty for six weeks due to physical 
complaints.  He reported depression, increased nightmares, 
mood swings and poor work evaluation.

The Veteran had a VA PTSD examination in June 2005, performed 
by a psychologist who had previously examined the Veteran in 
March 2002.  The Veteran reported he had some trouble falling 
asleep and that he had occasional night sweats from which he 
would awaken in a cold sweat for reasons he could not 
explain.  He also described occasional nightmares relating to 
Vietnam, although he denied difficulty falling back asleep 
even after the cold sweats.  He described himself as distant, 
noncommunicative and somewhat isolated from others as well as 
irritable and angry.  He stated he did not like to listen to 
news reports from Iraq because it reminded him of his Vietnam 
experiences.  He described current ongoing problems with his 
personal finances, his marriage, and conflicts at the 
workplace; the examiner stated the workplace conflicts did 
not appear to be PTSD-related but rather were related to the 
Veteran's dissatisfaction with his workplace.

On examination the Veteran was alert and oriented in all 
spheres, with no sign of psychosis.  Speech was generally 
normal in tone although rate and rhythm were somewhat 
suppressed.  The Veteran made poor eye contact.  His 
conversation tended to be relevant and coherent, although at 
times he appeared to be nondisclosive and withholding.  He 
appeared to be moderately depressed as he discussed his 
overall situation with stress at work, multiple medical 
problems and marital concerns.  His affect was sluggish and 
unresponsive but not completely flattened.  He was 
uncomfortable socially and evidently had low self-esteem, 
which was improved with a great deal of alcohol.  Memory and 
intellect appeared to be intact and of average capacity.  
There was no evident impairment in everyday functioning, 
although the Veteran's continued consumption of alcohol was a 
concern.  

The examiner diagnosed PTSD of moderate intensity, with no 
appreciable increases and specific symptomatology since the 
last examination.  The examiner also diagnosed alcohol 
dependence, very severe and currently still active, not 
service-related.  The examiner also diagnosed recurrent major 
depressive disorder (MDD), moderate to moderately severe, 
secondary to health concerns, financial difficulties, marital 
discord and alcoholism.  Finally, the examiner diagnosed rule 
out pathological gambling.  The examiner assigned a current 
Global Assessment of Functioning (GAF) of 55 to 60 for the 
PTSD alone, and stated there was no consistent evidence that 
PTSD symptoms had shown significant increase since the 
previous examination in 2002.   

The Veteran submitted a letter in January 2006 stating the VA 
examiner had been unfair, in that the Veteran had reported 
difficulty understanding complex commands, impairment of 
short and long term memory, forgetting to complete tasks, 
mood swings and poor work relationships, resulting in 
suspensions from work and poor performance evaluations.

On review of the evidence above, the Board finds the 
Veteran's PTSD has continued to most closely approximate the 
criteria for the current 30 percent rating; i.e., 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.

In arriving at this conclusion the Board has considered the 
GAF assigned by the examiner.  The GAF records the 
clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  While the GAF is not 
the sole basis for assigning a disability rating, it provides 
a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

The examiner assigned a current Global Assessment of 
Functioning (GAF) of 55 to 60 for the PTSD alone.  GAF scores 
between 51 and 60 indicate moderate symptoms or moderate 
difficulty functioning.  Quick Reference, supra, pg. 46-47.  
The GAF score is consistent with the Veteran's behavior on 
examination and with the current 30 percent rating.  Further, 
the examiner stated specifically that the Veteran had not 
increased significantly since the examination in 2002; the 
examiner performed both examinations and is accordingly well 
qualified to provide an opinion regarding any increase in 
severity of symptoms.

The Board notes at this point that the Veteran asserts the 
examiner treated him unfairly and did not provide an accurate 
report.  On review, the examination reports provided by this 
VA psychologist appear to be thorough and competent, and the 
Board accordingly finds the examination report is adequate 
for rating purposes.  Further, the competency of a VA 
examiner is presumed, absent a showing of some evidence to 
the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

The Veteran has recounted some of the symptoms associated 
with the higher 50 percent rating; i.e., difficulty in 
understanding complex commands, impairment of short-and long-
term memory, disturbances of motivation and mood and 
difficulty in establishing effective work and social 
relationships.  However, examination does not confirm any 
difficulty in understanding commands or significant memory 
impairment.  The other symptoms associated with the 50 
percent rating (flattened affect, speech abnormalities, panic 
attacks more than once a week, impaired judgment, and 
impaired abstract thinking) are altogether absent.

The rating criteria in the General Rating Formula for Mental 
Disorders are not an exhaustive list of symptoms, but are 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating; the Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
case, while the Veteran has presented a few of the symptoms 
associated with the higher rating, his overall impairment is 
shown to more closely approximate the criteria for the 
current rating.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's lay evidence in 
the form of his correspondence to VA.

In his correspondence the Veteran asserts his PTSD caused 
difficulty at the workplace.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, even affording 
the Veteran full competence and credibility, the evidence in 
his SSA file clearly shows the Veteran's workplace 
difficulties were first and foremost due to physical medical 
problems.  There is no indication the Veteran's PTSD caused 
workplace problems not adequately compensated by the current 
30 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (schedular rating itself is recognition that 
claimant's industrial capacity is impaired to some degree).  

Based on the medical and lay evidence above the Board finds 
the criteria for a rating in excess of 30 percent for PTSD 
are not met.  Accordingly, the claim must be denied.

Evaluation of scars of the right hand, right wrist and left 
ankle

Scars other than the head, face or neck are rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7801 through 7805.

Under the criteria of DC 7802, scars that are superficial 
(i.e., not associated with  underlying soft tissue damage) 
and that do not cause limitation of motion are rated at 10 
percent if such scar or scars extends to an area of 144 
square inches (929 sq. cm) or greater.

Under the criteria of DC 7803, scars that are superficial and 
unstable (i.e., where for any reason there is frequent loss 
of covering of skin over the scar) are rated at 10 percent.

Under the criteria of DC 7804, scars that are superficial and 
painful on examination are rated at 10 percent.

Under the criteria of DC 7805, all other scars are rated 
based on limitation of function of the affected part.

The Veteran's claim for increased rating was received in 
August 2004.  Per VA treatment notes, a VA scars examination 
was requested in November 2004 but the Veteran failed to 
report for the scheduled examination.

The Veteran had a VA examination in June 2005 in which the 
Veteran reported occasional tingling in the fourth and fifth 
fingers of the right hand residual to the shrapnel wound, 
although he denied pain.  There was no scar noted, and no 
limitation of function.  VA X-ray of the right wrist showed 
no abnormality.  The examiner's impression was status post 
right wrist shrapnel injury, asymptomatic at the present time 
but with occasional tingling in the fourth and fifth fingers.

The VA examiner in June 2005 also addressed the left ankle 
disability.  The Veteran denied pain, and there was no 
limitation of movement or function.  X-ray of the left ankle 
showed the presence of three orthopedic screws and a plate 
fixation device stabilizing old healed fractures, with no 
acute changes.  The examiner's impression was status post 
left ankle fracture, asymptomatic at present.

On review of the medical evidence above the Board finds no 
evidence the Veteran's scars of the right hand, right wrist 
and/or left ankle are compensable.  They are not shown to be 
large, deep, unstable, or tender on examination.

The Board notes the Veteran reported occasional tingling in 
two fingers of the right hand.  The Board has accordingly 
considered whether there is a neurological loss for which 
compensation is warranted under the appropriate diagnostic 
code, per DC 7805.

Peripheral nerve injuries are rated under the provisions of 
38 C.F.R. § 4.124a based on paralysis (complete or 
incomplete) of specific nerves, including related loss of 
function (inability to grip, etc.).  In this case there is no 
indication the Veteran has any loss of function in the 
fingers of his right hand, nor has he indicated any 
compensable sensory impairment resulting in limitation of 
function, such as pain.  Occasional tingling is not a 
neurological disability for which separate compensation is 
warranted under 38 C.F.R. § 4.124.

The Veteran has presented no lay evidence showing his 
service-connected scars have been compensable under any 
applicable rating criteria at any time during the period 
under review.

Based on the evidence above the Board finds the criteria for 
a compensable rating for scars of the right hand, right wrist 
and left ankle are not met.  Accordingly, the claim must be 
denied.
  
Evaluation of tinea cruris

Tinea cruris is rated under the provisions of 38 C.F.R. 
§ 4.118, DC 7813, which stipulates the disorder is to be 
rated under the criteria of scars (diagnostic codes as 
discussed above) or dermatitis (DC 7806), depending on the 
predominant disability.

The rating criteria for dermatitis (DC 7806) are as follows.

A noncompensable rating is assigned with less than 5 percent 
of the entire body or les than 5 percent of exposed areas 
affected; and, no more than topical therapy required during 
the past 12-month period.

A rating of 10 percent is assigned with at least 5 percent, 
but less than 20 percent, or the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or, intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. 

A rating of 30 percent is assigned with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected,  or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

A rating of 60 percent is assigned with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected,  or, constant or near-constant intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

The Veteran's claim for increased rating was received in 
August 2004.  Per VA treatment notes, a VA dermatology 
examination was requested in November 2004 but the Veteran 
failed to report for the scheduled examination.

The Veteran had a VA examination in June 2005 during which he 
reported having been treated in service for fungus and 
dermatophytosis in the groin area, current asymptomatic.  
Examination revealed no current active dermatophytosis in the 
groin area, and the Veteran denied taking any particular 
treatment.  There was no clinical indication of neoplasm, 
urticaria, scarring, acne, chloracne, or other skin problem 
in the groin area.

The medical evidence above shows the Veteran has no current 
rash, and he has not attempted to show he treats the disorder 
with any medication cited in the rating criteria.  
Accordingly, less than 5 percent of his body is affected and 
compensation is not warranted under DC 7806. 

In the absence any scarring, compensation is not warranted 
under DC 7801 through 7805.

The Veteran has presented no lay evidence showing he has had 
active tinea cruris at any time during the period under 
review that is compensable under any applicable rating 
criteria.

Based on the evidence above the Board finds the criteria for 
a compensable rating for tinea cruris are not met.  
Accordingly, the claim must be denied.

B.  Entitlement to Service Connection 

The Veteran claims entitlement to service connection for 
peripheral vascular disease, which is contends is due to 
exposure to herbicides in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran served in the Republic of Vietnam during the 
period cited above.  He is accordingly presumed to have been 
exposed to herbicides.

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).

In this case, the presumption cited above does not apply 
because the claimed PVD is not a condition for which the 
Secretary has determined that a presumption is warranted.  
See 38 C.F.R. § 3.309(e).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case, the Veteran's STRs show no complaint or finding 
of any vascular disorder during service.  

Records from Flagship Cardiac Vascular Thoracic Surgery 
(CVTS) associated with the SSA file show the Veteran was 
worked up in December 2004-January 2005 for significant pain 
in the right leg with claudication.  The impression was 
severe probable superficial femoral artery stenosis 
bilaterally, right worse than left.  There is no indication 
in the Flagship CVTS notes regarding the etiology of the 
disorder.

The Veteran submitted a letter in February 2005 stating he 
had been diagnosed with arterial disease in both legs, with 
severe claudication.  The Veteran's letter attributed the 
disorder to exposure to Agent Orange.

Private medical records from Dr. DMM dated in January 2005 
show two problems: primary lung neoplasm in a smoker and 
severe peripheral artery disease (PVD).  The Veteran 
underwent right femoral bypass surgery due to right leg 
claudication in March 2005.  The operative notes reflected 
recent diagnoses of right lung cancer, chronic obstructive 
pulmonary disease (COPD) and PVD.  There is nothing in the 
operative notes or follow-up notes showing an opinion 
regarding the etiology of the PVD; however, the follow-up 
notes through May 2005 note the Veteran had uncontrolled 
hypertension and was not compliant with medications.

The Veteran had a VA medical examination in June 2005 in 
which he reported difficulty with his peripheral vascular 
circulation.  The Veteran reported significant improvement 
since the right femoral bypass surgery, although there was 
some PVD in the left side being kept under surveillance.  The 
examiner noted the presence of a surgical scar in the area of 
the femoral bypass procedure.  The examiner's impression was 
status post femoral-popliteal for PVD. 

The Board notes at this point the Veteran has established the 
first element of service connection; i.e., medical evidence 
of a current disability (in this case, PVD).  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case the Veteran's PVD is not shown by competent 
evidence to be due to Agent Orange exposure or any other 
incident of service.  There no documentation of any 
peripheral vascular disease until 2004, which is 35 years 
after his discharge from service.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered not only the medical evidence above, 
but also the lay evidence offered by the Veteran in the form 
of his correspondence to VA.

The Veteran attributes his PVD to Agent Orange exposure.  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case there is nothing in 
the record, other than the Veteran's unsupported lay opinion, 
relating the claimed PVD to herbicides or any other incident 
of service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim for service connection for 
PVD.

C.  Eligibility for DEA

DEA benefits under Chapter 35, Title 38, United States Code, 
may be paid to a child or a spouse or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  As 
pertinent to this appeal, basic eligibility for DEA exists if 
the veteran has a permanent total service-connected 
disability. 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 
21.3021. 

A total disability may be assigned where the veteran's 
service-connected disabilities are rated 100 percent 
disabling under the rating schedule, or if the veteran is 
unemployable due to service-connected disabilities.  38 
C.F.R. §§ 3.340, 3.341.  

In this case, the Veteran receives benefits for service-
connected disabilities rated as follows: PTSD (30 percent); 
lung cancer (30 percent); scars (noncompensable); and, tinea 
cruris (noncompensable).  The Veteran's combined evaluation 
for compensation is 50 percent, and the RO recently issued a 
rating decision in April 2008 denying entitlement to a total 
disability rating based on individual unemployability.  The 
record thus establishes that he is not in receipt of a total 
disability rating, either based on a 100 percent rating, or 
on unemployability.

The Veteran's service representative asserts the claim for 
DEA is "inextricably intertwined" with the increased-rating 
issues on appeal, under which argument the Board would have 
to defer a decision on DEA because of the remand for 
evaluation of the service-connected lung cancer.  The Board 
disagrees.  

Two issues are inextricably intertwined where a decision on 
one issue would have a "significant impact" upon another, 
and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of 
appellate resources.  Henderson v. West, 12 Vet. App. 11, 20 
(1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker 
v. Brown, 7 Vet. App. 116, 118 (1994).  In this case the 
evaluation of lung cancer only has impact on the claim for 
DEA if the appeal results in a 100 percent rating, in which 
case the Veteran may submit a new claim for DEA without 
prejudice.  Present adjudication of the issue of entitlement 
to DEA does not present the potential for waste of appellate 
resources, whereas deferral would be a disservice to the 
Veteran by delaying resolution of his claim.  The two issues 
are accordingly not inextricably intertwined.

In sum, the Veteran asserts he is entitled to DEA because in 
his view his service-connected disabilities make him totally 
unemployable.  Although sympathetic to the Veteran's 
arguments, the Board is bound in its decisions by applicable 
statutes enacted by Congress.  Payments of monetary benefits 
from the Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided, and regardless of extenuating circumstances or 
claims of fairness.  See, e.g., Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 
110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In 
other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefit cannot be awarded, 
regardless of the circumstances.

Congress did not enact any exceptions to the above-discussed 
legal provisions which would permit a grant of the requested 
benefit, and we are not free to disregard the law.  In this 
case, there is no legal basis on which the Veteran's claim 
for DEA can be granted.  As the law and not the evidence is 
dispositive in this case, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

A rating in excess of 30 percent for PTSD is denied.

Compensable evaluations for scars residual to shell fragment 
wounds of the right wrist, right hand and left ankle are 
denied.

Compensable evaluation for tinea cruris is denied.

Service connection for peripheral vascular disease is denied.

Eligibility for DEA under 38 U.S.C. Chapter 35 is denied. 


REMAND

The Board finds that further development is required before 
the claim of initial evaluation for cancer of the right lung 
can be adjudicated.

The disorder is evaluated under the criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code 6844, which is based upon data from a 
pulmonary function test (PFT).  The Veteran has not been 
afforded a VA PFT at any time during the course of this 
appeal.  The rating decision on appeal, issued in September 
2005, states the Veteran failed to report for a scheduled VA 
PFT, but there is no indication in the file of when or where 
a PFT was scheduled, and the Veteran asserted in his NOD that 
he had never been provided the date for such a test.  There 
is accordingly no PFT of record on which to base an 
evaluation.

The General Rating Formula for Restrictive Lung Diseases, 
upon which Diagnostic Code 6844 is based, provides three 
alternative measures for the severity of a restrictive or 
obstructive lung disorder: FEV-1, FEV-1/FVC and DLCO (SB).  
The Veteran submitted a private PFT, administered in November 
2005, which shows percentages for FEV-1, FEV-1/FVC and DLCO; 
the PFT report is not adequate for rating purposes because it 
does not provide a measurement for DLCO (SB).  Also, the 
Veteran submitted a private PFT administered in November 2004 
but the Board is unable to apply the data therein directly to 
the rating schedule.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
respiratory diseases examination to 
determine the current severity of his 
service-connected cancer of the right 
lung.

The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should note the Veteran's 
subjective account of the impairment 
caused by his respiratory disability as 
well as clinical observation of symptoms.  

All appropriate diagnostics should be 
performed, specifically including a PFT.

The examiner's report should indicate the 
current severity of the Veteran's 
symptoms in terms conforming to VA's 
rating schedule (see 38 C.F.R. § 4.97, 
Diagnostic Code 6844 and associated 
General Rating Formula for Restrictive 
Lung Diseases).  

The examiner should also review the 
private PFTs dated in December 2004 and 
November 2005 and express an opinion as 
to whether these reports provide data 
(FEV-1, FEV-1/FVC and DLCO (SB)) that may 
be reliably applied to VA's rating 
schedule.    

The examiner should also indicate an 
opinion as to the occupational impairment 
caused by the service-connected 
disability.  In that regard, in addition 
to clinical observations and the 
Veteran's subjective account the examiner 
should consider documents in the 
Veteran's SSA disability file including a 
February 2005 physical work performance 
test (PWPT) by NovaCare Rehabilitation 
and a July 2005 questionnaire completed 
by the Veteran's attending osteopath.

The supporting rationale for all opinions 
expressed should be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal, with 
consideration of the applicability of 
"staged ratings."  The readjudication 
should also consider whether referral for 
extraschedular consideration is 
warranted.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


